DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-12, 14-16, 19, 20, 24, 25, 30, 32-34, and 39-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0044206.
	‘206 discloses various compounds which are 2’,3’-cyclic dinucleotides and the use of the same in treating STING related diseases. The compounds of ‘206 have a core of: 
    PNG
    media_image1.png
    208
    301
    media_image1.png
    Greyscale
. The Xα1 group is taught to be O or S (as in claims 3 and 4 herein). The free 2’ and 3’ groups (R1 and R2 herein) are taught to be H, halo, or OR (as in claims 11-12 herein). The groups at the present X1, X2, Y1, and Y2 are taught to be O or S (as in claims 14-16 herein). The Xc and Xc1 groups therein are taught to be OR9 or SR9 groups where R9 is optionally H or alkyl groups (as in claims 19, 20, 24, 25, and 30 herein). Further, the stereochemistry set forth in claim 2 would be completely embraced by the compounds of ‘206 since these positions would at once be envisaged by a skilled artisan as there are only two positions the stereo-defined groups could be in. Likewise, the compounds are taught to be useful in treating diseases such as cancer, inducing an immune response, and treating viral infections (see [0144]). Some specific compounds which would anticipate the claims herein are:
  
    PNG
    media_image2.png
    240
    236
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    232
    236
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    256
    220
    media_image4.png
    Greyscale
. 

Allowable Subject Matter
Claims 5-7, 21, 22, 23, 27-29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623